DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 

Applicant argues 

    PNG
    media_image1.png
    218
    649
    media_image1.png
    Greyscale


Examiner’s Response:
The Examiner fails to see how paragraph 23 teaches “(b) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image, via the distance detecting apparatus;”.  Applicant argued (pg. 6 line 17-pg. 7 line 12), there is only a single object (ball B) that is captured in a single image in such a way that the single ball causes appears as an “after image” in the image as shown in Fig. 3.    While, there is no explicit support, there is implicit support for this.  
Paragraph 23 states “In one embodiment, the above-mentioned mobile phone M further comprises a distance computing apparatus configured to compute an object to be detected distance between the object to be detected and the speed detecting apparatus. Various kinds of apparatuses can be applied to implement such distance computing apparatus. For example, the distance computing apparatus can be a distance computing apparatus using laser. Besides, the distance computing apparatus can be a depth sensor which can be applied to acquire image depth information such as a depth map for the images captured by the image capturing apparatus. Based on such image depth information, an object to be detected distance between the speed detecting apparatus and the object to be detected can be acquired, which is substantially equal to a distance between the image capturing apparatus and the object to be detected.”  Paragraph 23 is clear that only ONE object to be detected distances between the object to be detected and the speed detecting apparatus, not TWO as claimed.  Additionally, the disclosure is silent on how this can be possible accomplished, with any semblance of accuracy.  

Applicant argues 

    PNG
    media_image2.png
    262
    667
    media_image2.png
    Greyscale

Examiner’s Response:
The Examiner fails to see how paragraph 23 teaches  (C) and (D).  Paragraphs 24-25 are reproduced below.  
If the “object to be detected distance can be set according to a distance setting signal, which can be input by a user” means according to the disclosure :
“directly setting the object to be detected distance according to a distance setting signal”, which means the distance is not computed, but set by a user
“If the object to be detected distance computed by the distance computing apparatus is larger than such distance range, the object to be detected distance is determined to be invalid.”, which means if the distance is greater than a threshold, call it invalid.
Neither disclose or even remotely suggest “two object to be detected distances”

Additionally, there is no computing an angle.  The disclosure clearly states “Also, the two image terminals OTL and OTR of the object to be detected image form an angle with 60 degrees to the image sensor.”, which means it is silent on how the angle is determined.
Furthermore Applicant alleges that “a” can be a known value.    How is it known?  The claim states that d1 and d2 are calculated (See Ref1 below).  Assuming that was supported how is “a” a known value?

    PNG
    media_image3.png
    335
    351
    media_image3.png
    Greyscale


[0024] Additionally, the object to be detected distance is not limited to be generated by a distance computing apparatus. In one embodiment, the object to be detected distance is set according to a distance setting signal, which can be input by a user. Besides directly setting the object to be detected distance according to a distance setting signal, in one embodiment a distance range is set according the distance setting signal. If the object to be detected distance computed by the distance computing apparatus is larger than such distance range, the object to be detected distance is determined to be invalid. By this way, the computing for the object to be detected distance can be more accurate. 
[0025] FIG.5 is a schematic diagram illustrating steps for computing a moving speed for the object to be detected according to one embodiment of the present invention. As illustrated in FIG.5, the  image sensor IS in the image capturing apparatus captures an object to be detected image. Also, the two image terminals OTL and OTR of the object to be detected image form an angle with 60 degrees to the image sensor. Additionally, the object to be detected distance is a, thus the after image length in the object to be detected image corresponds to a real distance 1.15a. Accordingly, if a equals 1m, the after image length in the object to be detected image corresponds to a real distance 1.15m. Also, if the frame rate is 37 frames per second, which means the time interval for capturing an image is 0 .027 second. Therefore, it can be acquired that the moving speed of the object to be detected is 41.67m/sec, which means 150 km/hr.


Applicant argues

    PNG
    media_image4.png
    435
    700
    media_image4.png
    Greyscale
 
Examiner’s Response:
 In the Office Action (pg. 2-4) on 6/17/2021, the Examiner did a detailed explanation, why Applicant’s invention defined in the disclosure does not work, using the law of cosine.   Applicant is adding new matter in an attempt to correct issues. 

Applicant argues 

    PNG
    media_image5.png
    66
    655
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    31
    654
    media_image6.png
    Greyscale

Examiner’s Response:
Figure 5 (see below), fails to show theta1 and theta2 as Applicant has argued.  Applicant’s argument, makes numerous assumptions, including most importantly that there are no distances computed from IS to OTL and IS to OTR, which is actually claimed.  See the Examiner’s prior analysis on 6/17/2021

    PNG
    media_image7.png
    565
    489
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 112
Claims 1,9,  5-6, 13-14, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “(b) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image, via the distance detecting apparatus;”.  These limitations are not supported by the original disclosure.  See Response to arguments above.
Claim 1 recites “(c) computing an angle between locations of the object to be detected corresponding 25to two terminals of the after image according to the two object to be detected distances and an object to be detected distance which is set according to a distance setting signal ”.  These limitations are not supported by the original disclosure. See Response to arguments above.
Claim 1 recites “(b) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image, via the distance detecting apparatus;”.  These limitations are not supported by the original disclosure.  See Response to arguments above.
Claim 1 recites “(d) computing a moving distance of the object to be detected corresponding to the after image according to the angle and the two object to be detected distances.”.  These limitations are not supported by the original disclosure.  
Claim 9 is rejected under similar grounds as claim 1.
Claims 5-6, 13-14, 19-20 are rejected as dependent on a rejected claim.


No Prior Art reads on claims 1, 5-6, 9, 13-14, 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662